Citation Nr: 0944504	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 through 
February 1965.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first manifest 
within one year of his discharge from active duty service and 
is presumed to have been incurred during service; this 
presumption is not rebutted by evidence to the contrary.

2.  The Veteran's claimed tinnitus has not been shown to be 
etiologically related to an injury, illness or disease 
incurred during his active duty service.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The Veteran's claimed tinnitus was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Insofar as VA's notice requirements relative to the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, no further notification or assistance in 
developing the facts pertinent to that issue is required at 
this time as that claim is being granted in full.  Indeed, 
any such action in that regard would result only in delay.

With reference to the Veteran's claim of service connection 
for tinnitus, the Veteran was notified of the information and 
evidence needed to substantiate and complete such a claim in 
a November 2005 notice letter.  In a separate March 2006 
letter, the Veteran was further notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim of service connection for tinnitus was 
adjudicated in a March 2006 rating decision, and was 
subsequently readjudicated in a December 2006 Statement of 
the Case, following a reasonable period in which the Veteran 
was afforded an opportunity to respond.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.

The Board recognizes that the Veteran has not been provided a 
VA examination to assess the etiology of his claimed 
tinnitus.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, after taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the evidence does not establish that 
the Veteran's tinnitus was incurred during service.  Under 
the circumstances, a VA examination to assess the nature and 
etiology of the Veteran's lung disorder is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic diseases of 
the nervous system, including sensorineural hearing loss, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Bilateral Hearing Loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's service treatment records do not 
indicate any noted defects in the Veteran's ears at either 
his February 1962 enlistment examination or his December 1964 
separation examination.  Although an audiological examination 
performed at the Veteran's enlistment examination did not 
test for puretone thresholds at 3000 Hertz, this examination 
nonetheless revealed the following puretone thresholds at 
500, 1000, 2000, and 4000 Hertz (NOTE: Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Scores 
under that standard are expressed as the figures on the left 
in the chart below.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are expressed by the 
figures in parentheses.):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

Audiological testing performed at the Veteran's December 1964 
separation examination once again did not test for puretone 
thresholds at 3000 Hertz.  With regard to the remaining 
relevant thresholds, however, this testing indicated that the 
Veteran's puretone thresholds were actually improved in 
comparison to testing at his enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
-
-5 (0)

Post-service audiological testing performed in April 1965, 
only four months after his discharge from service, indicated 
puretone thresholds, interpreted under the current ISO-ANSI 
standard, of 40 decibels at 4000 Hertz in the right ear and 
55 decibels in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
10 (20)
35 (40)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
50 (55)

A Waiver on Account of Physical Defect filed in April 1965 
with the Workmen's Compensation Commission of Connecticut 
confirms a diagnosis of high frequency hearing loss in both 
ears.

Based upon the foregoing evidence, the Board finds that the 
Veteran manifested disabling bilateral hearing loss, as 
defined under 38 C.F.R. § 3.385, within one year of the his 
discharge from service.  As such, the Veteran's hearing loss 
is presumed, pursuant to 38 C.F.R. §§ 3.307 and 3.309, to 
have been incurred during his active duty service.  This 
presumption is not rebutted by any evidence to the contrary.  

Accordingly, the Board finds that it is more likely than not 
that the Veteran's bilateral hearing loss was first manifest 
in service.  Service connection is accordingly warranted for 
this disorder.  As such, that claim is granted in full.
IV.  Tinnitus

As noted previously, the Veteran's service treatment records 
do not reflect any defects of the ears.  Although the post-
service treatment records reflect gradually worsening 
bilateral hearing loss, they do not reflect any complaints or 
diagnosis of tinnitus.

At hearing tests performed by his employer in June 1976 and 
May 1980, the Veteran denied that he experienced ringing in 
his ears.  Private treatment records relating to treatment 
received by the Veteran in February 2005 and August 2006 also 
do not reflect complaints of tinnitus or ringing in the ears.

In a January 2007 statement, however, the Veteran asserted 
that he had experienced intermittent ringing in his ears, but 
denied ringing in his ears during medical examinations in the 
past because he was not experiencing any ringing on the day 
of testing or examination.  In this regard, the Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has determined that, for tinnitus, a veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the Board recognizes that the 
Veteran's lay contentions as to tinnitus represent competent 
evidence.

Nonetheless, the Board is still obligated to address the 
credibility of the Veteran's contentions.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board 
is obligated to, and fully justified in, determining whether 
lay testimony is credible in and of itself, and that in doing 
so the Board may weigh the absence of contemporary medical 
evidence against lay statements).  In this case, to the 
extent that the Veteran's lay contentions of ongoing and 
intermittent tinnitus may be construed as being continuous 
since service, the credibility of such a contention is 
reduced by the total absence of any ear problems at the time 
of his separation examination in December 1964, the absence 
of any service medical records reflecting any complaints of 
or treatment for tinnitus or other ear conditions, the 
Veteran's prior express denials of ringing in his ears at his 
June 1976 and May 1980 hearing examinations, and the absence 
of any expressed complaints of tinnitus or ringing in his 
ears in any of the documented private treatment records or 
hearing tests from April 1965 through August 2006.  Given the 
inconsistencies in the Veteran's statements regarding the 
onset of his claimed tinnitus and the noted absence of 
records corroborating the Veteran's assertions, the Board 
does not find credible the Veteran's assertion that he did 
not report ringing in his ears because he was not 
experiencing such symptoms at the time of any of the 
examinations performed over the 42 years since his discharge 
from service.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for tinnitus, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


